Exhibit 10.1
 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is effective as of July 19, 2011 by
and between ENSERVCO CORPORATION, a public Delaware corporation, (the
“Company”), and RICK D. KASCH (“Kasch”), sometimes collectively referred to as
the “Parties.”


WITNESSETH


WHEREAS, the Company entered into an employment agreement with Kasch on July 27,
2010 (the “Agreement”); and


WHEREAS, on July 19, 2011 certain terms of the Agreement were amended at the
direction of the Company’s Board of Directors and the Parties wish to
memorialize those amendments as set forth herein.


NOW, THEREFORE, in consideration of the conditions and covenants set forth, it
is agreed that the Agreement be and hereby is amended, effective as of July 19,
2011, so that:


A.  Paragraph 1 (“Employment”) reads as follows:


1.
Employment. Subject to the terms and conditions of this Agreement, the Company
and Executive agree to enter into an employment relationship whereby Executive
will serve as the Company’s President and Chief Financial Officer.  Executive
will report to the Company’s Chief Executive Officer.  Executive will have such
responsibilities and authority as are consistent with the offices of President
and Chief Financial Officer and as may be determined from time to time by the
Company’s Chief Executive Officer.  Executive is not required to devote all of
his working time and efforts to the performance of services for the
Company.  However, all Company performance will be to the best of Executive’s
ability.

 
B. 
Paragraph 2 (“Term of Employment”) reads as follows:



2.
Term of Employment.  Executive’s term of employment under this Agreement will
commence on July 27, 2010 and continue until June 30, 2014 (the “End Date”, and
such period, the “Term”), unless otherwise terminated as described in Section 5
of the Agreement.  There will not be any automatic renewal of this
Agreement.  Should Executive continue to be employed following the expiration of
the Term, unless Executive enters into another employment agreement, Executive
acknowledges that he will at such time be considered an at-will employee.

 
C. 
Paragraph 3a (“Base Salary”) reads as follows:



 
a.
Base Salary.  Beginning July 19, 2011, the Company will pay Executive during the
Term an annual base salary in the amount of $225,000.00 (“Base Salary”).    Base
Salary will be payable in accordance with the ordinary payroll practices of the
Company.

 
D. 
Except as specifically amended hereby the Agreement remains in full force and
effect.



IN WITNESS WHEREOF, the Board of Directors of the Company has approved the terms
of this Amendment on July 19, 2011, and the Parties have executed this Amendment
to be effective as of July 19, 2011.
 
ENSERVCO CORPORATION
           
By:
Michael Herman     Michael Herman, Chief Executive Officer         Date:  July
19, 2011  


EMPLOYEE
           
By:
Rick D. Kasch     Rick D. Kasch, Chief Financial Officer         Date:  July 19,
2011  

 
 
 

--------------------------------------------------------------------------------

 